DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention 1 (claims 1-16) in the reply filed on 2/8/2021 is acknowledged.  Applicant has withdrawn claims 11, 17, 19, 21-24. Elected claims 1-5, 7-10, 12-14, and 16 are pending and rejected below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maiz-Aguinaga et al. (US 2016/0058342 A1) (hereafter “MAIZ”).
Maiz discloses a drive component of a micro-needle system (as in 4a, 4b, and 4c for some examples), comprising: a substrate (102/or 302) with a groove (interior near 104/130); a bottom electrode (207) in the groove; an electro-active polymer layer (222), covering the bottom electrode, in the groove; and an upper flexible electrode (218) covering the electro-active polymer layer (222); wherein the upper flexible electrode and the bottom electrode are configured to generate a voltage, and the electro-active polymer layer is configured to generate a strain under the voltage (see para [0027], [0029]).
Concerning claim 2 and wherein the groove is arranged with one bottom electrode or a plurality of bottom electrodes arranged spaced apart from each other (see figure 4).
Concerning claim 3 and the upper flexible electrode only covers the groove, or covers an entire surface of the substrate (examiner is of the position that each 218 electrode covers a groove 104).
Concerning claim 4 and the upper flexible electrode is flush with an upper surface of the groove or is lower than the upper surface of the groove (examiner is of the position that the embodiment shown 
Concerning claim 5 and a material of the electro-active polymer layer comprises a conductive polymer or an ionic polymer-based metal composite (see para [0027] [0029] discussing forming the casing and 222 from conductive polymers).
	Concerning claim 7 and a micro-needle component and a drive component fit tightly with each other (see figure 4c or figure 5); wherein the micro-needle component comprises a plurality of micro-needle protrusions (106s), each of which comprises a micro-needle through-hole (from 104); the drive component comprises a substrate (102) with a groove; a bottom electrode (107) in the groove; an electro-active polymer layer (222), covering the bottom electrode, in the groove; and an upper flexible electrode (218) covering the electro-active polymer layer; wherein the upper flexible electrode and the bottom electrode are configured to generate a voltage, and the electro-active polymer layer is configured to generate a strain under the voltage; and a liquid storage region (130) is arranged between respective micro-needle through-holes of the micro-needle component and the groove of the drive component.
Concerning claim 8 and the micro-needle system comprises one liquid storage region (such as 130) connecting with the respective micro needle through holes (as in figure 4c), or a plurality of liquid storage regions corresponding to and connected with the respective micro-needle through-holes in a one-to-one manner (examiner is of the position that each 218 electrode covers a groove 104)..
Concerning claim 9 and the drive component comprises one or a plurality of grooves; and the upper flexible electrode is adjacent to the liquid storage region (figure 4c).
Concerning claim 10 and each groove is arranged with one bottom electrode, or a plurality of bottom electrodes arranged spaced apart from each other (see 4c and note 207 in groove interior of 130).
Concerning claim 12 and the upper flexible electrode only covers the groove, or covers an entire surface of the substrate (examiner is of the position that each 218 electrode covers a groove 104).
Concerning claim 13 and the upper flexible electrode is flush with an upper surface of the groove or is lower than the upper surface of the groove (examiner is of the position that the embodiment shown in figure 5 would have a groove formed in the interior of 302 and the 218 electrodes would be lower than the upper surface of the groove formed in the interior of 302).
Concerning claim 14 and a material of the electro-active polymer layer comprises a conductive polymer or an ionic polymer-based metal composite (see para [0027] [0029] discussing forming the casing and 222 from conductive polymers).
Concerning claim 16 and the micro-needle component is arranged with a groove on a side facing the drive component, and the liquid storage region comprises the groove of the micro-needle component (see figure 4c).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783